DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Röck et al. (US 6,312,186 B1).

Claim 1:
Röck discloses a fastener (fastening pin) (abstract), comprising a fitting portion, an engaging portion and a filler portion (32) (figs. 3 and 9, col. 3, lines 27-33 see also annotated reproduction of fig. 9, below),
the fastener passing through a sliding hole (29, narrower region) of an object (10), so as for the fitting portion to press against the object (10), allowing a material of the object (10) to enter or flow into the filler portion (32), so as to fit the fastener (14) and the object (10) together (fig. 9, col. 3, lines 6-23).

    PNG
    media_image1.png
    732
    730
    media_image1.png
    Greyscale

Claim 3:
Röck discloses the fastener of claim 1, wherein the sliding hole (29, narrower region) is in communication with a spreading hole portion (29, wider region) larger than the sliding hole (29, narrower region) (fig. 3, col. 3, lines 6-23), and the engaging portion passes through the spreading hole portion (29, wider region) before moving to the sliding hole (29, narrower region), such that the fitting portion presses against the object (10), allowing a material of the object (10) to enter or flow into the filler portion (32), so as to fit the fitting portion and the object (10) together (figs. 3 and 9, col. 3, lines 6-23 and 38-43).

Claim 5:
Röck discloses the fastener of claim 1, wherein a die (4) presses against the object (10), so as to fit the fitting portion and the object (10) together (fig. 9, col. 3, lines 35-43).

Claim 6:
Röck discloses the fastener of claim 1, wherein the filler portion (32) has a blocking portion surrounding the filler portion (32) (see annotated reproduction of fig. 9, below).

    PNG
    media_image2.png
    732
    730
    media_image2.png
    Greyscale

Claim 7:
Röck discloses the fastener of claim 1, wherein the engaging portion is a handle portion having at least one seat portion, and the seat portion has at least one filler portion (see annotated reproduction of fig. 9, below).


    PNG
    media_image3.png
    732
    730
    media_image3.png
    Greyscale

Claim 8:
Röck discloses the fastener of claim 5, wherein another die (1) carries the object (10) and the fastener and has an obstructing portion, and the obstructing portion confines the fastener to a fitting position conducive to the fastener’s (14) pressing against and fitting to the object (10) (figs. 3 and 9, col. 2, lines 63-67 and col. 3, lines 35-43 see also annotated reproduction of fig. 9, below).


    PNG
    media_image4.png
    732
    730
    media_image4.png
    Greyscale

Claim 9:
Röck discloses the fastener of claim 8, wherein the fitting position is one that enables the fitting portion to press against the object (10) with the largest area of rest on a rim of the sliding hole (figs. 3 and 9, col. 3, lines 33-43).

Claim 10:
Röck discloses a method of mounting the fastener of claim 1 in place, the method comprising the step of passing the fastener (14) through a sliding hole (29, narrower region) of an object (10) so as for the fitting portion to press against the object (10) and thus allow a material of the object (10) to enter or flow into the filler portion (32), so as to fit the fastener (14) and the object (10) together (figs. 3 and 9, col. 3, lines 6-23).

Claim 11:
Röck discloses the method of claim 10, wherein a die (4) presses against the object (10), such that the fitting portion presses against the object (10), thereby allowing a material of the object (10) to enter or flow into the filler portion (32) (figs. 3 and 9, col. 3, lines 6-23).

Claim 12:
Röck discloses the method of claim 10, wherein the sliding hole (29, narrower region) is in communication with a spreading hole portion (29, wider region) larger than the sliding hole (29, narrower region) (fig. 3, col. 3, lines 6-23), and the engaging portion passes through the spreading hole portion (29, wider region) before moving to engage with the sliding hole (29, narrower region), such that the fitting portion presses against the object (10) to allow a material of the object (10) to enter or flow into the filler portion (32), so as to fit the fastener (14) and the object (10) together (figs. 3 and 9, col. 3, lines 6-23 and 38-43).

Claim 14:
Röck discloses the method of claim 10, wherein the sliding hole (29, narrower region) is in communication with a spreading hole portion (29, wider region) larger than the sliding hole (29, narrower region) (figs. 3 and 9, col. 3, lines 6-23).

Claims 1-2, 4 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weitsman (US 2019/0299396 A1).

Claim 1:
Weitsman discloses a fastener (marking apparatus) (abstract), comprising a fitting portion (112), an engaging portion (120, 142, 126, 132) and a filler portion (128) (figs. 3 and 6, para [0089] and [0090]),
the fastener passing through a sliding hole (closed-end area 177 of slot hole 104) of an object (102), so as for the fitting portion (112) to press against the object (102), allowing a material (mounting lip, 105) of the object (102) to enter or flow into the filler portion (128), so as to fit the fastener and the object (102) together (figs 3, 6, 12 and 17, para [0090] and [0104]).

Claim 2:
Weitsman discloses the fastener of claim 1, wherein the engaging portion (120, 142, 126, 132) has a head portion (120) and a body portion (132) which are movably fitted together (fig. 11, para [0094]) wherein the fitting portion (112) and the filler portion (128) are disposed at the head portion (fig. 11, para [0094]).

Claim 4
Weitsman discloses the fastener of claim 2, wherein the sliding hole (closed-end area 177 of slot hole 104) is in communication with a spreading hole portion (103) larger than the sliding hole (closed-end area 177 of slot hole 104), and the fitting portion (112) passes through the spreading hole portion (103) before moving to the sliding hole (closed-end area 177 of slot hole 104), such that the fitting portion (112) presses against the object (102), allowing a material (mounting tip, 105) of the object (102) to enter or flow into the filler portion (128), so as to fit the fitting portion (112) and the object (102) together (figs. 11 and 56, para [0103] and [0104]).

Claim 7:
Weitsman discloses the fastener of claim 1, wherein the engaging portion (120, 142, 126, 132) is a handle portion having at least one seat portion (121), and the seat portion (121) has at least one fitting portion (124) (figs. 3 and 6 para [0106]).

Claim 10:
Weitsman discloses a method of mounting the fastener of claim 1 in place, the method comprising the step of
passing the fastener (100) through a sliding hole (closed-end area 177 of slot hole 104) of an object (102) so as for the fitting portion (112) to press against the object (102) and thus allow a material of the object (mounting tip, 105) to enter or flow into the filler portion (128), so as to fit the fastener (100) and the object (102) together (figs 3, 6, 12 and 17, para [0090] and [0104]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8, 10-13, 15, 18-19 and 21 of U.S. Patent No. 11,353,052. Although the claims at issue are not identical, they are not patentably distinct from each other because all claim limitations recited in the instant application are anticipated by claims 1-3, 6-8, 10-13, 15, 18-19 and 21 of U.S. Patent No. 11,353,052 as shown below.

Instant Application – 17/702824
US Patent – 11,353,052
1. A fastener, comprising a fitting portion, an engaging portion and a filler portion,
the fastener passing through a sliding hole of an object, so as for the fitting portion to press against the object, allowing a material of the object to enter or flow into the filler portion, so as to fit the fastener and the object together.
1. A fastener, comprising a fitting portion, an engaging portion and a filler portion,
the fastener passing through a sliding hole of an object, so as for the fitting portion to press against the object, allowing a material of the object to enter or flow into the filler portion, so as to fit the fastener and the object together;
wherein a die presses against the material dedicated to the object and positioned proximate to the sliding hole to allow a material of the object to deform at the sliding hole, such that the deformed material blocks the sliding hole to stop the fitting portion, or allow a material of the object to enter or flow into the filler portion.
2. The fastener of claim 1, wherein the engaging portion has a head portion and a body portion which are movably fitted together, wherein the fitting portion and the filler portion are disposed at the body portion or the head portion.
2. The fastener of claim 1, wherein the engaging portion has a head portion and a body portion which are movably fitted together, wherein the fitting portion and the filler portion are disposed at the body portion or the head portion.
3. The fastener of claim 1, wherein the sliding hole is in communication with a spreading hole portion larger than the sliding hole, and the fitting portion or the engaging portion passes through the spreading hole portion before moving to the sliding hole, such that the fitting portion presses against the object, allowing a material of the object to enter or flow into the filler portion, so as to fit the fitting portion and the object together.
15. The fastener of claim 1, wherein the sliding hole is in communication with a spreading hole portion larger than the sliding hole, and the fitting portion or the engaging portion passes through the spreading hole portion before moving to the sliding hole, such that the fitting portion presses against the object, allowing a material of the object to enter or flow into the filler portion, so as to fit the fitting portion and the object together.
4. The fastener of claim 2, wherein the sliding hole is in communication with a spreading hole portion larger than the sliding hole, and the fitting portion or the engaging portion passes through the spreading hole portion before moving to the sliding hole, such that the fitting portion presses against the object, allowing a material of the object to enter or flow into the filler portion, so as to fit the fitting portion and the object together.
3. The fastener of claim 2, wherein the sliding hole is in communication with a spreading hole portion larger than the sliding hole, and the fitting portion or the engaging portion passes through the spreading hole portion before moving to the sliding hole, such that the fitting portion presses against the object, allowing a material of the object to enter or flow into the filler portion, so as to fit the fitting portion and the object together.
5. The fastener of claim 1, wherein a die presses against the fitting portion or presses against the object, so as to fit the fitting portion and the object together.
6. The fastener of claim 1, wherein a die presses against the fitting portion or presses against the object, so as to fit the fitting portion and the object together.
6. The fastener of claim 1, wherein the filler portion has a blocking portion surrounding the filler portion.
11. The fastener of claim 1, wherein the filler portion has a blocking portion surrounding the filler portion.
7. The fastener of claim 1, wherein the engaging portion is a handle portion having at least one seat portion, and the seat portion has the fitting portion or the filler portion.
12. The fastener of claim 1, wherein the engaging portion is a handle portion having at least one seat portion, and the seat portion has the fitting portion or the filler portion.
8. The fastener of claim 5, wherein another die carries the object and the fastener and has an obstructing portion, and the obstructing portion confines the fastener to a fitting position conducive to the fastener’s pressing against and fitting to the object.
7. The fastener of claim 6, wherein another die carries the object and the fastener and has an obstructing portion, and the obstructing portion confines the fastener to a fitting position conducive to the fastener’s pressing against and fitting to the object.
9. The fastener of claim 8, wherein the fitting position is one that brings maximum fitting strength, one of a predetermined fitting target, one that enables the fitting portion to press against the object with the largest area of, or one that allows the engaging portion, a body portion of the engaging portion or a head portion of the engaging portion to rest on a rim of the sliding hole.
8. The fastener of claim 7, wherein the fitting position is one that brings maximum fitting strength, one of a predetermined fitting target, one that enables the fitting portion to press against the object with the largest area of, or one that allows the engaging portion, a body portion of the engaging portion or a head portion of the engaging portion to rest on a rim of the sliding hole.
10. A method of mounting the fastener of claim 1 in place, the method comprising the step of passing the fastener through a sliding hole of an object so as for the fitting portion to press against the object and thus allow a material of the object to enter or flow into the filler portion, so as to fit the fastener and the object together.
10. A method of mounting the fastener of claim 1 in place, the method comprising the step of passing the fastener through a sliding hole of an object so as for the fitting portion to press against the object and thus allow a material of the object to enter or flow into the filler portion, so as to fit the fastener and the object together.
11. The method of claim 10, wherein a die or apparatus presses against or stamps the fitting portion or the object, such that the fitting portion presses against the object, thereby allowing a material of the object to enter or flow into the filler portion.
18. The method of claim 10, wherein a die or apparatus presses against or stamps the fitting portion or the object, such that the fitting portion presses against the object, thereby allowing a material of the object to enter or flow into the filler portion.
12. The method of claim 10, wherein the sliding hole is in communication with a spreading hole portion larger than the sliding hole, and the fitting portion or the engaging portion passes through the spreading hole portion before moving to engage with the sliding hole, such that the fitting portion presses against the object to allow a material of the object to enter or flow into the filler portion, so as to fit the fastener and the object together.
19. The method of claim 10, wherein the sliding hole is in communication with a spreading hole portion larger than the sliding hole, and the fitting portion or the engaging portion passes through the spreading hole portion before moving to engage with the sliding hole, such that the fitting portion presses against the object to allow a material of the object to enter or flow into the filler portion, so as to fit the fastener and the object together.
13. The method of claim 10, wherein the sliding hole is in communication with a spreading hole portion larger than the sliding hole, wherein, when the engaging portion, a head portion of the engaging portion or a body portion of the engaging portion is larger than the fitting portion, the engaging portion, a head portion of the engaging portion or a body portion of the engaging portion larger than the fitting portion passes through the spreading hole portion of the object, and the fitting portion moves to engage with the sliding hole, such that the fitting portion presses against the object, and a material of the object enters or flows into the filler portion, so as to fit the fastener and the object together.
13. The method of claim 10, wherein the sliding hole is in communication with a spreading hole portion larger than the sliding hole, wherein, when the engaging portion, a the head portion of the engaging portion or a the body portion of the engaging portion is larger than the fitting portion, the engaging portion, a the head portion of the engaging portion or a the body portion of the engaging portion larger than the fitting portion passes through the spreading hole portion of the object, and the fitting portion moves to engage with the sliding hole, such that the fitting portion presses against the object, and a material of the object enters or flows into the filler portion, so as to fit the fastener and the object together.
14. The method of claim 10, wherein the sliding hole is in communication with a spreading hole portion larger than the sliding hole.
21. The method of claim 10, wherein the sliding hole is in communication with a spreading hole portion larger than the sliding hole.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fink et al. (US 8,511,954 B2) discloses a fastening assembly using the keyhole principle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726